


110 HR 6660 IH: Prohibiting the Department of Labor's

U.S. House of Representatives
2008-07-30
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		2d Session
		H. R. 6660
		IN THE HOUSE OF REPRESENTATIVES
		
			July 30, 2008
			Mr. George Miller of
			 California (for himself, Ms.
			 Woolsey, Mr. Hare,
			 Mr. Payne,
			 Mr. Bishop of New York,
			 Ms. Shea-Porter,
			 Mr. Holt, Ms. Clarke, Mr.
			 Davis of Illinois, Mr.
			 Andrews, Mr. Sarbanes, and
			 Ms. Linda T. Sánchez of California)
			 introduced the following bill; which was referred to the
			 Committee on Education and
			 Labor
		
		A BILL
		To prohibit the Secretary of Labor from issuing,
		  administering, or enforcing any rule, regulation, or requirement derived from
		  the proposal submitted to the Office of Management and Budget entitled
		  Requirements for DOL Agencies’ Assessment of Occupational Health
		  Risks (RIN:1290–AA23).
	
	
		1.Short titleThis Act may be cited as the
			 Prohibiting the Department of Labor's
			 Secret Rule Act of 2008.
		2.Prohibition against
			 secret rulesThe Secretary of
			 Labor shall not issue, administer, or enforce any rule, regulation, or
			 requirement derived from the proposal submitted to the Office of Management and
			 Budget entitled Requirements for DOL Agencies’ Assessment of
			 Occupational Health Risks (RIN:1290–AA23).
		
